 

Exhibit 10.4

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

Snap Pricing Addendum No. 10 for Google Cloud Platform

 

This Addendum (the “Addendum”) amends the Google Cloud Platform License
Agreement or the Google Cloud Master Agreement previously entered into between
Google (“Google”) and the customer in the signature block below (the “Customer”)
(as applicable, the “Agreement”). Capitalized terms used but not defined in this
Addendum have the meaning given to them in the Agreement. This Addendum will be
effective from the date countersigned by the last party (the “Addendum Effective
Date”).

 

 

1.

Additional Definitions.


 

A.

“Discount Period” means the period starting [*] the Addendum Effective Date and
continuing until the duration of the Term.



 

2.

Discount Period.


A.During the Discount Period, Customer will get [*] discount off of then-current
list prices for N2 and C2 VMs, Cloud Machine Learning Engine (CMLE) and Cloud
Vision API.

 

B.During the Discount Period, Customer will also get a [*] discount off of
then-current list prices for Coldline Storage.




 

3.

Miscellaneous. All other terms and conditions of the Agreement remain unchanged
and in full force and effect. If the Agreement and the Addendum conflict, the
Addendum will govern. This Addendum is subject to the “Governing Law” section in
the Agreement.


Signed by the parties’ authorized representatives.

 

GOOGLE

CUSTOMER: Snap Inc.

By: /s/ Philipp Schindler

By: /s/ Karl D’Adamo

Name: Philipp Schindler

Name: Karl D’Adamo

Title: Authorized Signatory

Title: Director of Engineering

Date: 2019.09.26

Date: Sep 17, 2019

 